    Case 2:21-cv-10796-SFC-EAS ECF No. 1, PageID.1 Filed 04/09/21 Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT FOR

                                 THE EASTERN DISTRICT OF MICHIGAN

                                        SOUTHERN DIVISION

XUAN LU,
A Michigan Resident,

        Plaintiff,

V                                                   Case No. 2021-cv-__________________
                                                    Hon.

SAP CHINA, a Foreign corporation,
SAP America, a Delaware corporation, and
SAP S.E., a Foreign corporation,

        Defendants.
        Jointly and severally,

    LAW OFFICE OF BRYAN MONAGHAN
    Bryan Monaghan (P-42461)
    Attorneys for Plaintiff
    337 South Main Street, Suite 201
    Rochester, Michigan 48307
    (248) 608-5300 / Fax (248) 651-5531
    bryan@bryanmonaghanlaw.com

                There is a breach of employment contract claim pending in Beijing, China,
                Case No. (2021) Jing 0105 Min Chu No. 6467 action arising out of the
                transaction or occurrence relating to the complaint.

                                  COMPLAINT AND JURY DEMAND

        NOW COMES PLAINTIFF, Xuan Lu, by her attorney, THE LAW OFFICE OF BRYAN

MONAGHAN, and for her complaint against Defendants, states as follows:

                                           JURISDICTION

        1.      Plaintiff, XUAN LU, is a United States Permanent Resident and resides in Rochester

Hills, County of Oakland, State of Michigan.



                                                    1
 Case 2:21-cv-10796-SFC-EAS ECF No. 1, PageID.2 Filed 04/09/21 Page 2 of 13




       2.       SAP China is a Chinese corporation with a principal place of business in China and doing

business throughout the United States, including the State of Michigan.

       3.       SAP S.E. is a German corporation registered with the New York Stock Exchange with a

place of business in the City of New York, State of New York and doing business throughout the United

States, including the State of Michigan. SAP S.E is mother company of SAP China and SAP America

and wholly owns the two subsidiaries in China and USA.

       4.       SAP America is a Delaware corporation with a principal place of business in the City of

Newtown Square, State of Pennsylvania and doing business in the State of Michigan.

       5.       The acts and/or omissions complained of herein took place in the County of Oakland,

State of Michigan.

       6.       The amount in controversy, exclusive of attorney fees, costs and interest, is in excess of

$75,000.00.

       7.       Jurisdiction and venue are vested and otherwise proper in this Court pursuant to the

Americans with Disabilities Act, 42 USC §12112 et seq. (“ADA”) and the Civil Rights Act of 1964, 42

U.S.C. §2000e, et seq.

                                     GENERAL ALLEGATIONS

       8.       Plaintiff repeats the allegations contained in paragraphs 1-7 and incorporates same herein

by reference.

       9.       Defendant SAP China is a Chinese corporation engaged in the business of enterprise

application software.

       10.      Many SAP China’s Chinese customers have entities and operations in the US including

Huawai Technologies U.S., located in Plano, Texas; Lenovo U.S. Inc., located in Morrisville, North

Carolina; Sinopec USA, Inc., located in Houston, Texas.


                                                     2
 Case 2:21-cv-10796-SFC-EAS ECF No. 1, PageID.3 Filed 04/09/21 Page 3 of 13




       11.     Defendant SAP S.E. is a German corporation engaged in the business of enterprise

application software.

       12.     SAP America is a Delaware corporation engaged in the business of enterprise application

software.

       13.     Defendants SAP China, SAP S.E. and SAP America are Plaintiff’s joint employers.

       14.     Plaintiff was hired by the Defendants on or about March 2, 2015, as a Global Legal

Compliance Officer. Plaintiff was offered a permanent job and no-fixed term employment contract.

According to China labor contract laws and Plaintiff’s employment contract, Defendants can’t freely fire

Plaintiff without good causes, and Defendants shall fulfill procedural requirements of China labor laws

for termination including providing Plaintiff with exact and unambiguous reasons even though

Defendants have good causes to terminate Plaintiff’s employment contract. Otherwise, Defendants’

termination not complying with China labor substantive and procedural laws will be an unlawful

termination.

       15.     Plaintiff is a person with a disability under the ADA with a diagnosis of lupus with

ongoing symptoms that include insomnia and severe fatigue.

       16.     From the date of her hire to on or about May 2018, Plaintiff’s direct supervisor was first

Vivianne Gordon-Puller and then Hanno Hinzmann.

       17.     While supervised by Hanno Hinzmann and Vivianne Gordon-Puller, Plaintiff was

consistently rated as an outstanding employee and annually received bonuses of between 104% and

110% of her base pay.

       18.     On or about May 2018, Plaintiff was assigned a new supervisor, Azmeen Moiz, who is

Indian and who was based in Singapore.

       19.     On or about August 2018, Plaintiff with Defendants approval began working six months

of the year in the State of Michigan.
                                                   3
 Case 2:21-cv-10796-SFC-EAS ECF No. 1, PageID.4 Filed 04/09/21 Page 4 of 13




       20.     While in the State of Michigan, Plaintiff’s supervisor Azmeen Moiz routinely scheduled

Skype meetings, which she required Plaintiff to attend, for midnight or two a.m. or three a.m. EST.

       21.     Due to her lupus, insomnia and fatigue, which made attending these extremely late-night

meetings extremely difficult and debilitating, Plaintiff requested an accommodation from her supervisor,

specifically either that the Skype meetings be scheduled at a different time or that Plaintiff be permitted

to view a recording of these meetings at a later time.

       22.     Plaintiff’s supervisor, Azmeen Moiz, rejected Plaintiff’s accommodation requests, and

insisted that the meeting times remain as scheduled, telling Plaintiff that she preferred to favor her

Indian employees as to meeting times.

       23.     Thereafter, Plaintiff’s supervisor, Azmeen Moiz, consistently and regularly retaliated

and/or discriminated against Plaintiff, including treating Plaintiff less favorably than Plaintiff’s Indian

co-workers including not supporting Plaintiff to take vacation time at the end of the quarter, and/or

failing to respond and/or ignoring Plaintiff’s leave requests, not assigning business travel which was

assigned to Plaintiff’s co-workers, and paying Plaintiff a smaller annual bonus than Plaintiff’s Indian co-

workers, yelling at Plaintiff, actively seeking negative feedback regarding Plaintiff from Plaintiff’s co-

workers, falsely accusing Plaintiff of work errors, failing to utilize proper protocols for employee

coaching and/or supervision.

       24.     On or about April 5, 2019, Plaintiff complained of Azmeen Moiz’ discriminatory conduct

to Azmeen Moiz’ supervisor, Hanno Hinzmann. However, Mr. Hinzmann ignored Plaintiff’s complaint

and no remedial action was taken.

       25.     On or about September 25, 2019, Plaintiff’s supervisor, Azmeen Moiz retaliated and/or

discriminated against Plaintiff by placing Plaintiff on a Performance Improvement Plan (“PIP”) that

included patently false accusations of poor work performance. The time duration of the PIP was 90

days, ending on December 25, 2019.
                                                     4
 Case 2:21-cv-10796-SFC-EAS ECF No. 1, PageID.5 Filed 04/09/21 Page 5 of 13




       26.       On or about September 26, 2019, Plaintiff complained of Azmeen Moiz’ discriminatory

conduct to Hanno Hinzmann’s supervisor, Vivianne Gordon-Puller. Ms. Gordon-Puller did not take any

remedial action but instead told Plaintiff to cooperate with the PIP.

       27.       On or about October 4, 2019, Plaintiff complained about Ms. Moiz’ retaliatory and

discriminatory conduct to Stacey Caplan, Defendants’ Global Human Resources Compliance Manager,

including that Ms. Moiz was treating her differently than co-workers, ignoring her requests for sick

leaves or other time off, reducing her annual bonus and placing her on an unfair and patently false PIP.

       28.       On or about October 8, 2019, Ms. Caplan responded to Plaintiff and asked that Plaintiff

not mention her complaint to anyone outside SAP Human Resources.

       29.       Thereafter, on October 30, 2019 and November 5, 2019, Plaintiff referenced her Human

Resources complaint, and her supervisor’s retaliatory conduct to support Plaintiff’s request for changing

PIP reviewer (her supervisor who had discrimination and retaliation on her), in two separate emails to

Plaintiff’s supervisors and Human Resources.

       30.       On or about November 13 and November 14, 2019, Plaintiff was notified that she was

required to attend an in-person meeting in China on Nov. 18, 2019 to review the PIP Ms. Moiz had

wrongfully submitted against her.

       31.       On November 14 and 15, 2019, Plaintiff repeatedly requested sick leave time, even to

global Human Resources Head (SAP Group global Board member), and made a further complaint to

Global Human Resources Head about Ms. Moiz’ wrongful conducts and Human Resources’ ignoring

her sickness and threat that Plaintiff would be fired if she failed to attend the in-person PIP meeting of

Nov. 18, 2019.

       32.       Defendants denied Plaintiff’s sick leave request in part because Plaintiff’s US doctor was

not in China. Thereafter, Plaintiff was forced to go to China and upon arrival obtained a sick leave note

from a Chinese Emergency Room doctor but Defendants still declined to give her leave time.
                                                     5
  Case 2:21-cv-10796-SFC-EAS ECF No. 1, PageID.6 Filed 04/09/21 Page 6 of 13




          33.   On or about November 18, 2019, Plaintiff appeared as requested for her PIP meeting,

despite being sick and having asked for leave, and was notified that there was to be no PIP review and

Plaintiff was thereafter summarily terminated. Plaintiff was given a written termination letter simply

stating she was being terminated because of violations of company policies, but in the termination letter

Defendants did not state what exact violations that Plaintiff had and what exact company rules that

Plaintiff violated as required by China labor contract laws. Under China labor contract laws, when

employers unilaterally terminate labor contracts with employees, they must have good and solid cause

and follow a certain legal procedure including employer’s obligation to give out exact reasons and

violations in the written termination letter when they fire employees by the reason of employees have

severe violations of company rules. Defendants are quite knowledgeable about the legal requirements of

China labor contract laws, but why Defendants opted not to comply with China laws was because

Defendants did not have exact good reasons to fire Plaintiff at all. Defendants were unable to put their

real reasons (discriminations) and motives (retaliations) into the termination letter. Defendants showed a

severe disrespect and big defiance to China labor laws, which is discrimination against Plaintiff/Chinese

itself.

          34.   On April 30, 2020, Plaintiff filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) (Charge attached as Exhibit 1).

          35.   On January 12, 2021, the EEOC issued to Plaintiff a Right To Sue Letter which was

received on January 19, 2021 (Right to Sue Letter attached as Exhibit 2).

                                      COUNT I
                DISABILITY DISCRIMINATION/FAILURE TO ACCOMMODATE
                                       (ADA)

          36.   Plaintiff repeats the allegations contained in paragraphs 1 through 35 and incorporates

same herein by reference.


                                                    6
 Case 2:21-cv-10796-SFC-EAS ECF No. 1, PageID.7 Filed 04/09/21 Page 7 of 13




       37.     Plaintiff is a disabled person as defined under the ADA who was qualified to do her job

with a reasonable accommodation.

       38.     Plaintiff was entitled to an accommodation and requested same from Defendants.

       39.     Defendants denied Plaintiff’s an accommodation in violation of the ADA.

       40.     Defendants refused to engage in any interactive process with Plaintiff regarding either her

disability or her accommodation, in violation of the ADA.

       41.     Defendants acted with malice or reckless indifference as to Plaintiff’s right to

accommodation, including repeated sick leave requests, or her right to engage in an interactive process

regarding an accommodation, in violation of the ADA.

       42.     Defendants thereafter discriminated against Plaintiff because of her disability in violation

of her rights under the ADA, including treating Plaintiff less favorably than her similarly situated non-

disabled co-workers.

       43.     Defendants thereafter retaliated against Plaintiff based on her disability and her request

for accommodation, and her complaint regarding Defendants’ failure to provide her an accommodation,

in violation of the ADA including treating Plaintiff less favorably than her similarly situated non-

disabled co-workers and discharging Plaintiff with a wrongful termination excuse to hide Defendants’

real reasons of disability discrimination and retaliation.

       44.     As a direct and proximate result of Defendants violations of the ADA, Plaintiff has

suffered damages.

       WHEREFORE, Plaintiff requests that this Court grant Judgment in her favor as against the

Defendant and award to her all damages to which she is entitled under the ADA, in an amount in excess

of $75,000.00, as well as costs, interest and attorney fees.




                                                      7
 Case 2:21-cv-10796-SFC-EAS ECF No. 1, PageID.8 Filed 04/09/21 Page 8 of 13




                                            COUNT II
                                   DISABILITY DISCRIMINATION
                                   FAILURE TO ACCOMMODATE
                                           (MPWDCRA)

       45.     Plaintiff repeats the allegations contained in paragraphs 1 through 44 and incorporates

same herein by reference.

       46.     Plaintiff was a person with disabilities under Michigan’s Persons with Disabilities Act,

MCL 37. 1101, et seq (“MPWDCRA”).

       47.     Plaintiff was entitled to obtain accommodation to her disability under the MPWDCRA.

       48.     Defendants denied Plaintiff an accommodation in violation of the MPWDCRA.

       49.     Defendants discriminated against Plaintiff because of her disability, in violation of the

MPWDCRA, including treating Plaintiff less favorably than her similarly situated non-disabled co-

workers.

       50.     Defendants retaliated against Plaintiff based on her disability and her request for

accommodation and her complaints regarding Defendants’ failure to provide her an accommodation,

including treating Plaintiff less favorably than similarly situated non-disabled employees and

discharging Plaintiff with a wrongful termination excuse to hide Defendants’ real termination reasons

(disability discrimination and retaliations).

       51.     As a direct, causal and proximate result of Defendants violations of the MPWDCRA

Plaintiff has suffered damages.

       WHEREFORE, Plaintiff requests that this Court grant Judgment in her favor as against the

Defendant and award to her all damages to which she is entitled under the MPWDCRA, in an amount in

excess of $75,000.00, as well as costs, interest and attorney fees.




                                                     8
 Case 2:21-cv-10796-SFC-EAS ECF No. 1, PageID.9 Filed 04/09/21 Page 9 of 13




                                       COUNT III
                          NATIONAL ORIGIN/RACE DISCRIMINATION
                                     (42 USC §2000e)

          52.   Plaintiff repeats the allegations contained in paragraph 1 through 51 and incorporates

same herein by reference.

          53.   Plaintiff is a Chinese citizen and United States Permanent Resident residing in the United

States.

          54.   Plaintiff’s supervisor and Defendants’ agents while employed by Defendants after May

2018 was a person of Indian heritage working and residing in Singapore.

          55.   Plaintiff’s supervisor discriminated against Plaintiff because of her Chinese heritage

including treating Plaintiff differently than her similarly situated non-Chinese co-employees.

          56.   Plaintiff’s supervisor discriminated against Plaintiff and expressed a preference for the

Plaintiff’s similarly situated non-Chinese co-employees.

          57.   The conduct of Defendants agents was in violation of the Civil Rights Act of 1964, 42

USC §2000e et seq (“CRA”).

          58.   As a direct and proximate result of Defendants violations of the ADA, Plaintiff has

suffered damages.

          WHEREFORE, Plaintiff requests that this Court grant Judgment in her favor as against the

Defendant and award to her all damages to which she is entitled under 42 USC §2000e et seq, in an

amount in excess of $75,000.00, as well as costs, interest and attorney fees.

                                       COUNT IV
                          NATIONAL ORIGIN/RACE DISCRIMINATION
                                        (ELCRA)

          59.   Plaintiff repeats the allegations contained in paragraph 1 through 58 and incorporates

same herein by reference.


                                                     9
Case 2:21-cv-10796-SFC-EAS ECF No. 1, PageID.10 Filed 04/09/21 Page 10 of 13




          60.   Plaintiff is a Chinese citizen and United States Permanent Resident residing in the United

States.

          61.   Plaintiff’s supervisor and Defendants’ agents while employed by Defendants after May

2018 was a person of Indian heritage working and residing in Singapore.

          62.   Plaintiff’s supervisor discriminated against Plaintiff because of her Chinese heritage

including treating Plaintiff differently than her similarly situated non-Chinese co-employees.

          63.   Plaintiff’s supervisor discriminated against Plaintiff and expressed a preference for the

Plaintiff’s similarly situated non-Chinese co-employees.

          64.   The conduct of Defendants agents was in violation of Michigan Elliott-Larson Civil

Rights Act, MCL 37.2101 et seq (“ELCRA”).

          65.   As a direct and proximate result of Defendants violations of the ELCRA, Plaintiff has

suffered damages.

          WHEREFORE, Plaintiff requests that this Court grant Judgment in her favor as against the

Defendant and award to her all damages to which she is entitled under MCL 37.2101 et seq, in an

amount in excess of $75,000.00, as well as costs, interest and attorney fees.

                                              COUNT V
                                            RETALIATION
                                               (ADA)

          66.   Plaintiff repeats the allegations contained in paragraph 1 through 65 and incorporates

same herein by reference.

          67.   Plaintiff made complaints to Defendant regarding Defendants’ failure to accommodate

her.

          68.   Plaintiff’s complaints were ignored and no remedial action was taken.

          69.   Defendants retaliated against Plaintiff for activity protected under the ADA, including

asking for an accommodation and complaining about being denied same, including treating Plaintiff less
                                                    10
Case 2:21-cv-10796-SFC-EAS ECF No. 1, PageID.11 Filed 04/09/21 Page 11 of 13




favorably than similarly situated non-disabled employees and discharging Plaintiff with a wrongful

termination excuse to hide Defendants’ real termination reasons (discriminations and retaliations).

       70.     As a direct and proximate result of Defendants violations of the ADA, Plaintiff has

suffered damages.

       WHEREFORE, Plaintiff requests that this Court grant Judgment in her favor as against the

Defendant and award to her all damages to which she is entitled under the ADA, in an amount in excess

of $75,000.00, as well as costs, interest and attorney fees.

                                               COUNT VI
                                             RETALIATION
                                              (MPWDCRA)

       71.     Plaintiff repeats the allegations contained in paragraph 1 through 70 and incorporates

same herein by reference.

       72.     Plaintiff made complaints to Defendants regarding Defendants failure to accommodate

her.

       73.     Plaintiff’s complaints were ignored and no remedial action was taken.

       74.     Defendants retaliated against Plaintiff for activity protected under the MPWDCRA,

including asking for an accommodation and complaining about being denied same, by treating Plaintiff

differently than similarly situated non-disabled employees and discharging Plaintiff with a wrongful

termination excuse to hide Defendants’ real termination reasons (discriminations and retaliations).

       75.     As a direct and proximate result of Defendants violations of the MPWDCRA, Plaintiff

has suffered damages.

       WHEREFORE, Plaintiff requests that this Court grant Judgment in her favor as against the

Defendant and award to her all damages to which she is entitled under the MPWDCRA, in an amount in

excess of $75,000.00, as well as costs, interest and attorney fees.


                                                     11
Case 2:21-cv-10796-SFC-EAS ECF No. 1, PageID.12 Filed 04/09/21 Page 12 of 13




                                       COUNT VII
                     INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

           76.   Plaintiff repeats the allegations contained in paragraph 1 through 75 and incorporates

same herein by reference.

           77.   Defendants, by their acts and/or omissions, including those referenced herein and having

Plaintiff travel to China under false pretenses so that Plaintiff would be physically present in China

when she was terminated, intended to cause Plaintiff to suffer severe emotional distress. Defendants’

agents further executed retaliations on Plaintiff by taking false pretense means and aggravated Plaintiff’s

illness.

           78.   Defendants’ acts and/or omissions were and are outrageous and utterly intolerable in a

civilized society.

           79.   As a direct and proximate result of Defendants conduct, Plaintiff in fact has suffered

severe emotional distress.

           WHEREFORE, Plaintiff respects that this Court grant Judgment as to Plaintiff against the

Defendants, jointly and severally and award Plaintiff all damages to which she is entitled.

                                             CONCLUSION

           WHEREFORE, Plaintiff respectfully request that this Court grant Judgment to Plaintiff as

against the Defendants, jointly and severally and award Plaintiff all damages to which she is entitled.

                                              Respectfully submitted,

                                              THE LAW OFFICE OF BRYAN MONAGHAN


Dated: April 9, 2021                          By:    /s/ Bryan Monaghan
                                                     337 South Main Street, Suite 201
                                                     Rochester, Michigan 48307
                                                     (248) 608-5300
                                                     bryan@bryanmonaghanlaw.com
                                                     P-42461

                                                    12
Case 2:21-cv-10796-SFC-EAS ECF No. 1, PageID.13 Filed 04/09/21 Page 13 of 13




                                       JURY DEMAND

       NOW COMES the Plaintiff, XUAN LU, by her attorneys, THE LAW OFFICE OF BRYAN

MONAGHAN, and hereby demands trial by jury in this matter.

                                         Respectfully submitted,

                                         THE LAW OFFICE OF BRYAN MONAGHAN


Dated: April 9, 2021                     By:    /s/ Bryan Monaghan
                                                337 South Main Street, Suite 201
                                                Rochester, Michigan 48307
                                                (248) 608-5300
                                                bryan@bryanmonaghanlaw.com
                                                P-42461




                                               13
